DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 15-24, in the reply filed on 25 March 2021 is acknowledged.  
Rejoinder will be considered if and when appropriate.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control system in claims 19 and 24 have been interpreted as a processor and equivalents thereto (see, e.g., para. 19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim limitation “non-rotatable substrate holder configured to carry a substrate”, Examiner notes that the limitation  has been interpreted as a substrate holder not capable of rotation, wherein a substrate holder that is attached or provided in a way that prevents any rotation at any time would anticipate the limitation and a substrate holder that is not designed to rotate during disclosed processing steps would be considered a functional equivalent.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Claim 15 recites the limitation "the precursor chemical" in rows 8-9.  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed the claim was meant to refer to “the first precursor chemical” and has examined accordingly.
The following claims recite:
Claim 16:  “the at least three inlets”
Claim 17: “the number of inlets”
Claim 18: “the inlets”
Claim 19:  “individual inlets”
There is insufficient antecedent basis for these limitations in the claims.  In order to expedite examination, Examiner has assumed that each claim was meant to properly refer to the previously recited “at least three lateral precursor inlets” and has examined accordingly.
Claim 19 recites a stationary substrate holder wherein a “non-rotatable substrate holder” has been previously claimed.  Examiner has assumed they refer to the same structure and has examined accordingly.
Claim 20 recites “a first, second, and third in-feed tube”, in order to expedite examination Examiner has assumed the claim was meant to refer to  “a first, second, and third in-feed tube of the respective in-feed tubes”.
Claim 21 recites “the first, second, and third in-feed tube”, in order to expedite examination Examiner has assumed the claim was meant to refer to“the first, second, and third in-feed tube of the respective in-feed tubes”.
Claim 23 recites “chemical in-feed tubes”, in order to expedite examination Examiner has assumed the claim was meant to refer to “the first, second, and third in-feed tube of the respective in-feed tubes”.
Correction and/or clarification is requested in all instances.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-20, 22 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2005/0045100 to Derderian.
Regarding claim 15:  Derderian discloses an apparatus substantially as claimed and comprising:  a reaction chamber (see, e.g., Figs. 4A and 5, 120) with a reaction space (inner volume of 120); a substrate holder (150) configured to carry a substrate that is not disclosed as rotatable and does not appear to rotate based on the drawings; and at least three lateral precursor chemical inlets (266a) pointing towards a centre/center of the reaction space each from different directions, each of the at least three lateral precursor chemical inlets capable of providing an individually closable route for a first precursor chemical to the reaction space (i.e. individually closeable with respect to routes for a second gas source and a third gas source), the apparatus comprising respective in-feed tubes (radial portions between 268a and lateral precursor inlets 266a) extending to respective ones of the precursor chemical inlets, said precursor chemical inlets being configured to discharge the first precursor chemical into the reaction space from sides of the reaction chamber.  
Regarding the substrate holder of Derderian that is not implicitly or explicitly disclosed as rotatable (structurally or for any particular processing method) and does not appear to be rotatable, one of ordinary skill in the art exercising ordinary creativity, common sense and logic would find it to be obvious to provide it as a non-rotatable substrate holder.  Alternatively and/or additionally, even if the substrate holder of Derderian were capable of rotation, there is no indication that it needs to be rotatable in order to process substrates according to the disclosure, such that it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic would have found it obvious to provide or replace it with a “non-rotatable substrate support” as an equivalently functioning structure, wherein the courts have ruled an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
With respect to claim 16, where three of the pointing directions of the at least three lateral precursor chemical inlets are mutually partly opposite.  See, e.g., Fig. 5.
With respect to claim 17, Derderian fails to explicitly disclose the number of the at least three lateral precursor chemical inlets providing a closable route for the first precursor chemical to the reaction space is four, five, six, seven, eight or nine inlets.  However, Derderian does disclose that the number of precursor chemical inlets may be different than what is illustrated.  Additionally, the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).    Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic in the art at the time Applicant’s invention was effectively filed to have provided an optimized and or desired number of precursor chemical inlets.
With respect to claim 18, at least three of the inlets of the at least three lateral precursor chemical inlets are evenly distributed on a circumference substantially symmetrically surrounding the centre area, wherein the arrangement is provided for the function of uniformity of flow similar to the disclosed invention.  See, e.g., Fig. 5 and abstract and para. 31.  Additionally, regarding a lack of explicitly taught symmetry, the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claim 19, as detailed above, the apparatus may comprise a stationary/non-rotatable substrate holder configured to carry a substrate.  Additionally, Derderian disclose a control system (142) configured to open and close individual inlets in a predetermined manner to provide the substrate with an effect comparable to rotating the substrate.
With respect to claim 20, a chemical in-feed line (268a) of the first precursor chemical branches into a first, second and third in-feed tube, of the respective infeed tubes, extending to respective first, second and third lateral precursor inlets of the at least three lateral precursor chemical inlets that point towards the reaction space from said different directions.
With respect to claim 22, Derderian, the apparatus may further comprise a heater (see, e.g., paras. 25 and 28) configured to heat at least one chemical that flows into the reaction space.
With respect to claim 25, in Derderian, said at least three lateral precursor chemical inlets point towards a vertical centerline of the reaction space each from different directions.  See aforementioned figures.
With respect to claim 26, Derderian suggests that the reaction space is of the general form of a cylinder (in that has a circular cross section along a length thereof, as suggested by the aforementioned drawings), wherein the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 27, in Derderian, said at least three lateral precursor chemical inlets each have a pointing direction with a lateral component pointing towards the centre area of the reaction space.  See aforementioned figures.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derderian as applied to claims 15-20, 22 and 25-27 above in view of U.S. Patent Pub. No. 2003/0098372 to Kim.
Derderian disclose the apparatus substantially as claimed and as described above.
However, Derderian fails to disclose the apparatus comprising an individually controlled pulsing valve in each of the first, second and third in-feed tube.
Kim discloses an apparatus comprising individually controlled pulsing valves in each of a first, second and third in-feed tube for the purpose of allowing the in-feed tubes to be controlled individually or simultaneously (see, e.g., Figs. 2D, 3 and para. 31).  The ON/OFF action of the valves allows for pulsing.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided individually controlled pulsing valves in each of a first, second and third in-feed tube in order to allow the in-feed tubes to be controlled individually or simultaneously as taught by Kim.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derderian as applied to claims 15-20, 22 and 25-27 above in view of U.S. Patent Pub. No. 2006/0196418 to Lindfors et al.
Derderian disclose the apparatus substantially as claimed and as described above.
However, Derderian fails to disclose an outer chamber surrounding the reaction chamber thereby closing an intermediate space between the reaction chamber and the outer chamber; and the respective chemical in-feed tubes directed via the intermediate space towards the reaction chamber.
Lindfors et al. teach providing an outer chamber (Fig. 1, 100) surrounding a reaction chamber (Fig. 2, 200) thereby closing an intermediate space between the reaction chamber and the outer chamber; and chemical in-feed tubes directed via the intermediate space towards the reaction chamber. (see, e.g., paras. 69-71) for the purpose of providing a shielding pressure difference in the intermediate space.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an outer chamber surrounding the reaction chamber of Derderian thereby closing an intermediate space between the reaction chamber and the outer chamber, wherein the chemical in-feed tubes directed via the intermediate space towards the reaction chamber in order to provide a shielding pressure difference in the intermediate space as taught by Lindfors et al.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derderian as applied to claims 15-20, 22 and 25-27 above in view of U.S. Patent No. 4,761,269 to Conger et al.
Derderian discloses the invention substantially as claimed and as described above, including a control system (142().
However, Derderian fails to explicitly disclose the control system configured to maintain fluid dynamics in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle.

Conger et al. discloses a deposition apparatus including a control system (24) configured to maintain fluid dynamics (i.e. total flow of gas and therefore a constant pressure) in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle for the purpose of improving uniformity of deposition on the substrate being processed (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the apparatus of Derderian including a control system configured to maintain fluid dynamics (i.e. total flow of gas and therefore a constant pressure) in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle fin order to improve uniformity of deposition on the substrate being processed as taught by Conger et al.


Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive and/or have been modified to account for any amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/194059 discloses an apparatus with explicitly disclosed symmetric lateral inlets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716